August 4, 2016




                                JUDGMENT

                 The Fourteenth Court of Appeals
  OILTANKING HOUSTON, L.P., OILTANKING HOLDINGS AMERICAS,
    INC., OILTANKING PARTNERS, L.P., AND OILTANKING NORTH
                   AMERICA, L.L.C., Appellants

NO. 14-14-00158-CV                         V.

  ALBERTO DELGADO, INDIVIDUALLY AND AS REPRESENTATIVE OF
 THE ESTATE OF JAVIER DELGADO, DECEASED, VICTORIA DELGADO,
INDIVIDUALLY AND AS NEXT FRIEND OF MARIA DELGADO, A MINOR
   CHILD, JIMMY GUTIERREZ, JESUS DELGADO, SAMUEL DELGADO,
    EDGAR DELGADO, JOSE DELGADO, RAUL GRANADOS, MARIA
            GRANADOS, AND DOYLE “PIN” TODD, Appellees
                 ________________________________

      This court today heard a motion for rehearing filed by appellees, Alberto
Delgado, Individually and as Representative of the Estate of Javier Delgado,
Deceased, Victoria Delgado, Individually and as Next Friend of Maria Delgado, a
Minor Child, Jimmy Gutierrez, Jesus Delgado, Samuel Delgado, Edgar Delgado,
Jose Delgado, Raul Granados, Maria Granados, and Doyle “Pin” Todd. We order
the motion be Denied, and that the court’s former judgment of January 28, 2016 be
vacated, set aside, and annulled. We further order this court’s opinion of January
28, 2016, withdrawn.

      This cause, an appeal from the judgment in favor of appellees, Alberto
Delgado, Individually and as Representative of the Estate of Javier Delgado,
Deceased, Victoria Delgado, Individually and as Next Friend of Maria Delgado, a
Minor Child, Jimmy Gutierrez, Jesus Delgado, Samuel Delgado, Edgar Delgado,
Jose Delgado, Raul Granados, Maria Granados, and Doyle “Pin” Todd, signed
November 22, 2013, was heard on the transcript of the record. We have inspected
the record and find error. We therefore order the judgment of the court below
REVERSED and RENDER a take-nothing judgment in favor of appellants,
Oiltanking Houston L.P., Olitanking Holdings Americas, Inc., Oiltanking Partners,
L.P., and Oiltanking North America, L.L.C.

      We further order that all costs incurred by reason of this appeal be paid by
appellees, Alberto Delgado, Individually and as Representative of the Estate of
Javier Delgado, Deceased, Victoria Delgado, Individually and as Next Friend of
Maria Delgado, a Minor Child, Jimmy Gutierrez, Jesus Delgado, Samuel Delgado,
Edgar Delgado, Jose Delgado, Raul Granados, Maria Granados, and Doyle “Pin”
Todd.

      We further order this decision certified below for observance.